DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Double Patenting
The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees. A nonstatutory double patenting rejection is appropriate where the conflicting claims are not identical, but at least one examined application claim is not patentably distinct from the reference claim(s) because the examined application claim is either anticipated by, or would have been obvious over, the reference claim(s). See, e.g., In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on nonstatutory double patenting provided the reference application or patent either is shown to be commonly owned with the examined application, or claims an invention made as a result of activities undertaken within the scope of a joint research agreement. See MPEP § 717.02 for applications subject to examination under the first inventor to file provisions of the AIA  as explained in MPEP § 2159. See MPEP § 2146 et seq. for applications not subject to examination under the first inventor to file provisions of the AIA . A terminal disclaimer must be signed in compliance with 37 CFR 1.321(b). 

Claims 1-3, 7-11, and 15-18 are rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1-3 and 7-9 of U.S. Patent No. 10,856,332 in view of U.S. Publication No. 20200177254 to Lee et al (support found in U.S. Provisional Application No. 62565687).
Claim 1 of the pending application is similar to claim 1 lines 1-9 of U.S. Patent No. 10,856,332.
However, U.S. Patent No. 10,856,332 do not disclose wherein the first search space configuration is provided by a BS through higher layer signaling, and the pending application discloses wherein the first search space configuration is provided by a BS through RMSI or HO command.  
Lee et al disclose in Section 0113 wherein RMSI is higher layer signaling, that can be used by BS to transmit information to UE.  Therefore, it would have been obvious to one of ordinary skill in the art at the time the invention was made to include wherein the first search space configuration is provided by a BS through RMSI or HO command (not in reference; claim is in “or” form and only requires one of the limitations”).  One would have been motivated to do so since a RMSI is higher layer signaling.  
Claim 2 of the pending application is similar to claim 2 of U.S. Patent No. 10,856,332.
Claim 3 of the pending application is similar to claim 2 of U.S. Patent No. 10,856,332.
Claim 7 of the pending application is similar to claim 1 lines 10-16 of U.S. Patent No. 10,856,332.
Claim 8 of the pending application is similar to claim 3 of U.S. Patent No. 10,856,332.
Claim 9 of the pending application is similar to claim 7 lines 1-7 of U.S. Patent No. 10,856,332.
higher layer signaling, and the pending application discloses wherein the first search space configuration is provided by a BS through RMSI or HO command.  
Lee et al disclose in Section 0113 wherein RMSI is higher layer signaling, that can be used by BS to transmit information to UE.  Therefore, it would have been obvious to one of ordinary skill in the art at the time the invention was made to include wherein the first search space configuration is provided by a BS through RMSI or HO command (not in reference; claim is in “or” form and only requires one of the limitations”).  One would have been motivated to do so since a RMSI is higher layer signaling.  
Claim 10 of the pending application is similar to claim 8 of U.S. Patent No. 10,856,332.
Claim 11 of the pending application is similar to claim 8 of U.S. Patent No. 10,856,332.
Claim 15 of the pending application is similar to claim 7 lines 9-15 of U.S. Patent No. 10,856,332.
Claim 16 of the pending application is similar to claim 9 of U.S. Patent No. 10,856,332.
Claim 17 of the pending application is similar to claim 1 lines 1-9 and claim 7 lines 1-7 of U.S. Patent No. 10,856,332.
However, U.S. Patent No. 10,856,332 do not disclose wherein the first search space configuration is provided by a BS through higher layer signaling, and the pending application discloses wherein the first search space configuration is provided by a BS through RMSI or HO command.  
Lee et al disclose in Section 0113 wherein RMSI is higher layer signaling, that can be used by BS to transmit information to UE.  Therefore, it would have been obvious to one of ordinary skill in the art at the time the invention was made to include wherein the first search space configuration is provided by a BS through RMSI or HO command (not in reference; claim is in “or” form and only requires one of the limitations”).  One would have been motivated to do so since a RMSI is higher layer signaling.  
Claim 18 of the pending application is similar to claim 1 and claim 8 of U.S. Patent No. 10,856,332.
Claim Objections
Claims 2, 3, 10, 11, and 18 are objected to because of the following informalities:  
a)  Claim 2 line 2: “CORSET” should be changed to --CORESET--.
b)  Claim 3 line 2: “CORSET” should be changed to --CORESET--.
c)  Claim 10 line 2: “CORSET” should be changed to --CORESET--.
d)  Claim 11 line 2: “CORSET” should be changed to --CORESET--.
e)  Claim 18 line 2: “CORSET” should be changed to --CORESET--.
Appropriate correction is required.
Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1-3, 6, 9-11, 14, 17, and 18 are rejected under 35 U.S.C. 103 as being unpatentable over U.S. Publication No. 2018/0288749 to Sun et al in view of U.S. Publication No. 2018/0368145 to Abdoli et al, and in further view of U.S. Publication No. 2018/0324864 to Jung et al.
Referring to claim 1, Sun et al disclose in Figures 1-7, 9-11 a wireless communication method for UE (UE), comprising:
Obtaining, by a UE, a first search space configuration (configuration for CSS and USS) provided by a base station (BS) through RRC.  Sections 0080, 0093, 0094:  BS transmits to UE the CORESET, which includes search space configuration, via RRC using the RRC layer 510.
Monitoring and receiving, by the UE, PDCCHs … according to the first search space configuration.  BS transmits to UE a CORESET, which comprises one or more control resources sets of 
Sun et al do not disclose …obtaining, by a UE, a first search space configuration provided by a base station through RMSI or a HO command…
Abdoli et al disclose that BS transmits to UE a CORESET carried by a RMSI (Sections 0014, 0051, 0068, 0095, 0124, 0127, 0142, 0143) via RRC.  The CORESET of Abdoli et al includes search space configuration as disclosed by Sun et al: Sun et al disclose in Figures 1-7, 9-11 and Section 0080, 0093, 0094 that BS transmits to UE a CORESET which includes one or more search space configurations.  Therefore, it would have been obvious to one of ordinary skill in the art at the time the invention was made to include …obtaining, by a UE, a first search space configuration provided by a base station through RMSI or a HO command… (not in reference; claim is in “or” form and only requires one of the limitations”).  One would have been motivated to do so since BS conventionally transmits a CORESET and search space configuration using a RMSI via RRC to UE.
Sun et al also do not disclose … monitoring and receiving, by the UE, PDCCHs in a RACH procedure according to the first search space configuration.  
Jung et al disclose in Section 0043 that BS transmits to UE a CORESET for PDCCH including the size of the CORESET in terms of the number of symbols and number of RBGs, location of the CORESET, etc.  Jung et al also disclose in Sections 0044-0047, 0062, 0076 that BS transmits to UE RACH configuration information and resources via a PDCCH.  The RACH configuration information and resources includes RACH time and frequency resources such as starting and ending locations of RACH resources, etc. that UE uses to access BS.  Sun et al also disclose in Figures 6-7 and Sections 0072-0075 in a RACH procedure according to the first search space configuration.  One would have been motivated to do so so that UE can use the CORESET and search space configuration to search for a PDCCH to access BS in a RACH procedure so that UE can access the network via BS.
Referring to claim 9, Sun et al disclose in Figures 1-7, 9-11 a UE in a wireless communication system, comprising:
A processor (processor 480), obtaining a first search space configuration provided by a base station through RMSI or a HO command through RRC, and monitoring and receiving PDCCHs … according to the first search space configuration.
Sun et al do not disclose …obtaining a first search space configuration provided by a base station through RMSI or a HO command…
Sun et al also do not disclose …, and monitoring and receiving PDCCHs in a RACH procedure according to the first search space configuration.  Refer to the rejection of claim 1. 
Referring to claim 17, Sun et al disclose in Figures 1-7, 9-11 a wireless communication method for a base station (BS), comprising: 
Providing, by the base station, a first search space configuration to a UE through RRC to monitor and receive PDCCHs in RACH procedure according to the first search space configuration. 
Sun et al do not disclose providing, by the base station, a first search space configuration to a UE through RMSI or a HO command …
Sun et al also do not disclose … to monitor and receive PDCCHs in RACH procedure according to the first search space configuration.   Refer to the rejection of claim 1. 
RRC.  Sections 0080, 0093, 0094:  BS transmits to UE the CORESET via RRC using the RRC layer 510.  Refer to Sections 0038-0084, 0086-0108.
Sun et al do not specifically disclose obtaining, by the UE, a first CORSET configuration provided by the base station through high layer signaling.  
Jung et al disclose in Sections 0047, 0060 that RRC is higher layer signaling.  Therefore, it would have been obvious to one of ordinary skill in the art at the time the invention was made to include obtaining, by the UE, a first CORSET configuration provided by the base station through high layer signaling.  One would have been motivated to do so since RRC is a form of higher layer signaling.
Referring to claims 3 and 11, Sun et al disclose in Figures 1-7, 9-11 wherein the first search space configuration indicates related information of the first CORSET configuration.   BS transmits to UE a CORESET, which comprises one or more control resources sets of time and frequency resources, configured for conveying a PDCCH from BS to UE.  Within each CORESET, one or more search spaces such as CSS and USS, are defined for the UE; so, BS also transmits to UE a search space configuration for the PDCCH to UE to monitor and receive the PDCCH.  The CORESET information includes search space information, so the search space information includes information related to the CORESET (claimed “the first search space configuration indicates related information of the first CORSET configuration”).  Refer specifically to Sections 0080, 0081, 0085, 0093, 0094, 0100, 0101, 0110, 0111.  Refer also to Sections 0038-0084, 0086-0108.
Referring to claims 6 and 14, Sun et al disclose in Figures 1-7, 9-11 wherein the first search space configuration is a common search space (CSS) or a UE-specific search space (USS).  Sections 0080, 0093, 0094:  BS transmits to UE the CORESET, which includes search space configuration, via RRC using the RRC layer 510.  BS transmits to UE a CORESET, which comprises one or more control resources sets of time and frequency resources, configured for conveying a PDCCH from BS to UE.  Within each CORESET, .
Claims 4, 12, and 19 are rejected under 35 U.S.C. 103 as being unpatentable over U.S. Publication No. 2018/0288749 to Sun et al in view of U.S. Publication No. 2018/0368145 to Abdoli et al in view of U.S. Publication No. 2018/0324864 to Jung et al, and in further view of U.S. Publication No. 20140086187 to Kang et al.
Sun et al do not disclose wherein the high layer signaling is carried by a MIB, the RMSI or the HO command.  Sun et al disclose in Sections 0080, 0093, 0094 wherein the transmitter provides at least one of the CORESET configuration and the search space configuration by RRC or carried by a MIB.  Refer also to Sections 0038-0084, 0086-0108.  Sun et al do not disclose wherein MIB is high layer signaling.
Kang et al disclose in Section 0062 wherein MIB is a higher layer signaling.  Therefore, it would have been obvious to one of ordinary skill in the art at the time the invention was made to include wherein the high layer signaling is carried by a MIB, the RMSI or the HO command.  One would have been motivated to do so since MIB is high layer signaling. 
Claims 5 and 14 are rejected under 35 U.S.C. 103 as being unpatentable over U.S. Publication No. 2018/0288749 to Sun et al in view of U.S. Publication No. 2018/0368145 to Abdoli et al in view of U.S. Publication No. 2018/0324864 to Jung et al, and in further view of U.S. Publication No. 20120106460 to Yang et al.
Sun et al do not disclose wherein CRC of the PDCCH is scrambled by a RA-RNTI, a TC-RNTI or a C-RNTI. 
Yang et al disclose in Section 0068 wherein the CRC of the PDCCH is scrambled by using the RA-RNTI.  Therefore, it would have been obvious to one of ordinary skill in the art at the time the invention wherein CRC of the PDCCH is scrambled by a RA-RNTI, a TC-RNTI (not in reference, claim is in “or” form and only requires one of the limitations”) or a C-RNTI (not in reference, claim is in “or” form and only requires one of the limitations”).  One would have been motivated to do so since the CRC of the PDCCH is conventionally scrambled by a RA-RNTI.
Allowable Subject Matter
Claims 7, 8, 15, and 16 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.
Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. 
U.S. Publication No. 20110222485 to Nangia et al disclose in Figures 1-2 wherein a UE receives a PDCCH message including configuration of search spaces for transport blocks; CRC of the PDCCH is scrambled by the C-RNTI.  Refer to Sections 0006-0036.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to CHRISTINE Y NG whose telephone number is (571)272-3124.  The examiner can normally be reached on M-F 12pm-9pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Ricky Ngo can be reached on 5712723139.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.


/Christine Ng/
Examiner, AU 2464
January 5, 2022